Citation Nr: 1426602	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991 and from October 1996 to February 1998 and from March 2005 to September 2005 and from February 2008 to May 2008.  The Veteran had additional Reserve service and National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

The Veteran provided testimony at a September 2012 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required for the claims on appeal.

As an initial matter, the Board notes that the Veteran's DD Form 214 reveals that he received the Air Medal with "V" Device and Army Commendation Medal with "V" Device.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.  In this regard, in-service noise exposure is conceded.  However, a current diagnosis of a right ear hearing loss disability pursuant to VA regulations (38 C.F.R. § 3.385) is not of record.  

The Veteran was given a VA audiometric evaluation in May 2010, but the Board does not find this particular examination to be adequate for adjudication purposes as there was no Maryland CNC test to determine speech discrimination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran should be scheduled for another VA examination.

The Veteran was afforded a VA examination in September 2008 to determine whether his skin disability was related to service.  The VA examiner provided a diagnosis of eczematous dermatitis but did not address the etiology of the skin disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A clarifying medical opinion is need to determine the nature and etiology of his skin disorder.

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After all available records have been obtained, schedule the Veteran for a VA audiological examination.  The examiner is requested to review the claims file, including electronic records   All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Thereafter, the examiner should determine whether the Veteran has a current right ear hearing loss disability, and if so, whether it is at least as likely as not (a 50 percent probability or greater) that any current right ear hearing loss disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The examiner is advised that the Veteran's in-service noise exposure is conceded.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

3. The RO should refer the Veteran's claims file to a VA examiner for a clarifying opinion as to the nature and etiology of any skin disability that may be present.  The examiner is requested to review the claims file, including electronic records and service treatment records.  If another examination is necessary, this should be scheduled.

Thereafter, the examiner should determine whether it is at least as likely as not (a 50 percent probability or greater) that any skin disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.

In providing the requested opinion, the examiner should specifically discuss the Veteran's service treatment records including the April 2008 Line of Duty determination.  The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulation of the requested opinion.

A complete rationale for any opinion expressed must be provided.

4. Thereafter, readjudicate the claims of service connection.  If the benefits remaining on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. They should then be given a reasonable time frame within which to respond.  Then, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


